DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is a Non-Final Office Action in response to Applicant’s request for continued examination on 11/05/2020. 
This communication is also in response to an Examiner initiated interview with the Applicant’s representative on April 28, 2021. See attached interview summary. 
Claims 1-6, 8-13, 21-27 and 29 have been examined in this Application. All other claims have been cancelled.  
No new information disclosure statement has been submitted. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  

Response to Arguments
Applicant’s arguments, filed 11/05/2020, pages 15-16, regarding claims rejections under 35 U.S.C. 112 have been fully considered. The claims raise new issues, see rejections below. The dependent claims as noted previously still contain subject matter that is directed to elements 
Applicant’s arguments, pages 17-21, regarding claim rejections under 35 U.S.C. 101 have been considered but are not persuasive. 
Applicant argues that the claims recite meaningful limitations that reflect an improvement in the functioning of a computer or improvement in a technical field. 
The Examiner respectfully disagrees. The claims are determined to be directed to an abstract idea of generating and storing a proof of transaction based on registered entities carrying out the transaction and providing the proof of payment to an entity that requests it without significantly more. Such an abstract idea falls within certain methods of organizing human activity because the claims are directed to merely fundamental economic principles including hedging, mitigating risk, agreements in the form of contracts, legal obligations, business relations, and managing relationships between people by following rules or instructions. 
The claims recite various additional elements, yet these elements merely automate the abstract idea. Therefore, the judicial exception is not integrated into a practical application. Utilizing blockchain technology to store / manage transaction records does not overcome the abstract idea because the decentralized network is written at such a high level and it is not encompassed within the scope of the claims which are directed to a computing device and what the computing device does. Also, the claims recite multiple devices, which are not found in the specification. A device which could operate a lock is found in the specification, however, because the claims fail to positively capture this device and how the device performs steps required to ultimately result in a lock being unlocked, this additional element does not add to the abstract idea. All other additional elements recited in the claims, including the dependent claims, 
Under Step 2B, the Applicant argues that the claims improve the functioning of computers by unconventional operation. 
The Examiner disagrees. The claims merely recite operations that are carried out by a generic computer and such limitations, when considered as a whole do not improve the computers or operations of the computers. The claims are not found to include the significance of any additional element(s) that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply the exception using a generic computer component. The claim limitations do not improve another technology or technical field, improve the functioning of a computer itself, apply the abstract idea with, or by use of, a particular machine (not a generic computer, not adding the words "apply it" or words equivalent to "apply the abstract idea", not mere instructions to implement an abstract idea on a computer, adding insignificant extra solution activity to the judicial exception, generally linking the user of the judicial exception to a particular technological environment or field of use), effects a transformation or reduction of a particular article to a different state or thing, or adds meaningful limitations that amount to more than generally linking the use of the abstract idea to a particular technological environment. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. All dependent claims were analyzed and are determined to not include any additional elements that amount to more than the abstract idea, except for claims 6 and 13. 

	If a further interview would help expedite prosecution, the Examiner encourages the Applicant’s representative to schedule an interview responsive to this action. 
	The claims are not patent eligible. 	

Applicant’s arguments, pages 21-25, regarding claim rejections under 35 U.S.C. 102 / 103 have been considered. Because the claims contain a multitude of 112 issues, the scope of the claims is not clear. However, in analyzing the specification and in further view of the interview conducted with the Applicant’s representative, the Examiner understands the scope of the claims to cover the following:
A proof of payment device performing the registering of a merchant, registration repository, generating a PoP payload, encrypting the PoP payload, and updating a blockchain by based on the encrypted PoP payload. Furthermore, a locking device comprising a lock or actuator receives from the PoP device a payment identifier and in response requests PoP payload data associated with the merchant identifier from the PoP device. The locking device receiving the PoP payload data and unlocking the locking mechanism/actuator in response to matching the payment identifier with embedded information in the encrypted PoP payload.
In efforts of advancing prosecution, a search is conducted on the elements comprising the understood scope above. As a result, The references previously relied upon or cited are found not to obviously teach the claim limitations. The art found and cited along with all newly cited references contain various scopes of what is claimed. For example, the references teach utilizing a blockchain network to perform validation of data / transaction and upload the transaction to the blockchain. The references also teach unlocking a door in response to a transaction being successful or allowing a user entry in to a location in response to positively authentication of the user. The references also teach performing transaction on a blockchain and using various encryption techniques. Finally, the reference teach registering user devices and utilizing such registration process to further enhance security measures when carrying out a transaction between entities. 
However, the combination of all of these elements is not found in any of the references. An obviousness rejection of the claims was also inconclusive because the claims recite various limitations and various entities carrying out distinctly different actions. The Examiner encourages the Applicant to review all of the references to understand the scope of what is disclosed and is obvious to one or ordinary skill in the art before the effective filling date of this Application. 
In response to the Applicant’s attempt to cure all of the clarity issues identified in the claims. The Examiner must reanalyze all of the references cited and perform a new search to determine whether the withdrawal of the references will be maintained. 
Applicant is encouraged to schedule an interview with the Examiner if necessary to help expedite prosecution.
A foreign and non-patent literature search was conducted. None of the references found capture the scope of the claims as a whole.
 
Drawings
The drawings are objected to because the drawings contain elements that are not reflected in the specification, contain elements in the specification that are not reflected in the drawings, and capture some elements of the Applicant’s claim to invention while leaving some other elements out. For instance, the claims now contain limitations, not positively recited and outside the scope of the claims, tied to a lock or a device operating a lock. The specification discloses that such device does exist however, the only device that is captured in the drawings as performing this act is device 116B in Figure 5. All other figures disclose other devices, 116A, 116B, and at least device 302. The drawings seem to utilize the same number “116A” throughout the drawings for different types of devices, see paragraphs 0026 and Paragraph 0041 in PGPUB. In some cases the device 116A is a payment card, in other cases the device 116A is a door or a lock comprising an actuator, etc.  A consistent illustration of the numbers and parts is required. Other informalities found include: Figure 5 shows step “502” which is not found in the specification, the claims recite “computing device,” the drawings and the specification recite “PoP Provider” which is assumed to be the computing device in the specification. Figure 1 shows a dashed box, element 106, however, the same dashed line seems to be missing in Figure 3A, which is assumed to include elements 108, 110 and 114. The drawings as a whole require a complete review to insure they conform to the specification and that the specification also conforms with the drawings.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

The disclosure is objected to because of the following informalities: The specification fails to disclose elements shown in the drawings and fails to include elements shown in the drawings.
The specification also does not completely disclose adequate structure for the device, which opens the lock/actuator. 
  Appropriate correction is required.

The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: the specification does not recite “computing device” “first one of the plurality of smart connected devices,” “a second one of the plurality of smart connected devices.” The claims should be amended to capture elements which have proper antecedent basis in light of the specification. 

Claim Objections
The claims are objected to because of the following informalities:  The claims contain typographical errors. For instance, claim 27 recites “blockchain node residing in payload being written…” Claim 25 recites “at least on computing device,” as part of the Beauregard language. The claim should instead be amended to recite a processor and that the processor of the device performs operations comprising.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “the door locking device transmitted the request,” “the door locking device unlocks and provides access…” “propagating, by the blockchain node…” “a particular smart connected device of the plurality of smart connected devices is configured to request…,” “the particular smart connected device is configured to: decrypt… identify… matching…,” “wherein the particular smart connected device is configured to cuase the paymen amount…,” “the door locking device transmitted the request in response receiving a payment identifier…” “the door locking device unlocks the locking mechanism…,” “propagating, by the blockchain node residing in payload being written to the blockchain…” “the door locking device is configured to: determine…,” and “a magnetic strip reader reading…” in claims 8-13, 23-27, and 29.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-6, 8-13, 21-27 and 29 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Per claims 1, 8 and 25, the claims recite “at least one computing device,” however, the specification does not contain the terms “computing device.” Although various devices are recited in the specification, one of ordinary skill in the art can only assume that the “computing device” which the claims are mostly directed to is tied to the PoP Provider device. If this is true, the claims should instead be amended to capture the same terminology in the specification in order to potentially overcome the rejection.
All dependent claims are also rejected for mere dependence on the rejected independent claims. 

Likewise the claims recite “a first one of the plurality of smart connected devices” and “a second one of the plurality of smart connected devices.” The specification does not contain such recites of a first and second smart connected devices. The specification does recite that device 116A can include a lock, if the claims are amended to capture this device and what this device does, then the rejection could potentially be withdrawn. 

Dependent claims recite “a particular smart connected device.” It is not known what this device is because the specification fails to disclose “a particular smart connected device.” 
The Examiner proposes amending the claims to capture what the Applicants deem as their invention, focusing on the overall elements comprising the scope to the claim of invention. Claims must be amended to capture the elements as recited in the specification in order to potentially overcome the rejections. 

Claims 1-6, 8-13, 21-27 and 29 recite various entities performing various functions, however, no correlating structure is found in the specification for at least the following claimed entities: First one of the plurality of smart connected devices, a second one of the plurality of smart connected devices, the door locking device, blockchain node, a particular smart connected device of the plurality of smart connected devices, a magnetic strip reader. 
As a result, the claims are rejected. 




The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1-6, 8-13, 21-27 and 29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1, 8 and 25 are directed to a method, wherein the method is carried out by “at least one computing device,” “A proof-of-payment (PoP) provider system comprising a plurality of smart connected devices…” yet directed to a computing device that comprises a processor and a memory storing instructions, that cause the processor of the computing device to perform functions, and finally a non-transitory computer readable medium (CRM) comprising instructions executable by at least one computing device. Because the claims capture only what the computing device performs, all the limitations directed to the door locking device and what the door locking device does result in the claims being indefinite because the door locking device is outside the scope of the claims. All other devices mentioned in the claims are merely introduced and do not perform any actions. 
Per the dependent claims, the claims focus on other entities such as “the blockchain node residing in the PoP provider network,” and what the blockchain node does. Again because the claims are directed to a computing device and what the computing device does, reciting what a blockchain node performs is outside the scope of the claims and results in the claims being indefinite. The following is also recited in the dependent claims, which is outside the scope of the claims: “consensus agreement of individual blockchain nodes in the distributed network of blockchain nodes.”
The following entity recited in the dependent claims is also outside the scope of the claims and results in the claims being indefinite: “a particular smart connected device.” 
Finally, the following entity recited in claim 29, “a magnetic stripe reader,” is also outside the scope of the claims resulting in the claim being indefinite. 
The Examiner proposes amending the independent claims to capture the PoP Provider device and operations performed by only the PoP provider device. Also, the independent claims should amended to positively include a locking device and what operations said locking device performs only (i.e., communications performed, what data is received, how it is analyzed, and how ultimately a door is unlocked). All dependent claims must be reviewed to further capture what the PoP provider device does or what the locking device does only. Cancelling the dependent claims would also overcome the rejections. 

Claim limitations ““the door locking device transmitted the request,” “the door locking device unlocks and provides access…” “propagating, by the blockchain node…” “a particular smart connected device of the plurality of smart connected devices is configured to request…,” “the particular smart connected device is configured to: decrypt… identify… matching…,” “wherein the particular smart connected device is configured to cuase the paymen amount…,” “the door locking device transmitted the request in response receiving a payment identifier…” “the door locking device unlocks the locking mechanism…,” “propagating, by the blockchain node residing in payload being written to the blockchain…” “the door locking device is configured to: determine…,” and “a magnetic strip reader reading…” in claims 8-13, 23-27, and 29” invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The structure described in the specification does not perform the entire function in the claim Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.


The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 6 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  The claim at issue depends from claim 4, which is not concerned with any action being performed. Also claim 1 already recites “the door locking device is configured to unlock the locking mechanism.”  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-6, 8-13, 21-27 and 29 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
Claims 1-6, 8-13, 21-27 and 29 fall within at least one of the four categories of patent eligible subject matter (process, machine, manufacture, or composition of matter). 
Claims 1-6, 8-13, 21-27 and 29 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Focusing on claim 1, the claim recites, in pertinent part:
A method comprising: registering… a plurality of smart connected devices with a merchant account…
receiving… a payment confirmation that includes a merchant identifier associated with the merchant account; 
selecting… a record from a registration repository by matching the merchant identifier to the record, wherein the record comprises… [data] associated with the merchant identifier; 
generating… a proof-of-payment (PoP) payload comprising a transaction identifier and a payment amount; 
create… [a secure] payload; and 
writing…the encrypted PoP payload to [storage]…
receiving… a request for PoP payload data associated with the merchant identifier…
transmitting… the PoP payload data based at least in part on retrieving the PoP payload data…
The claims are determined to be directed to an abstract idea of generating and storing a proof of payment and providing the proof of payment data in response to receiving a request for the proof of payment data without significantly more. Such an abstract idea falls within certain methods of organizing human activity because the claims are directed to merely fundamental economic principles including hedging, mitigating risk, agreements in the form of contracts, legal obligations, business relations, and managing relationships between people by following rules or instructions. Under mitigating risk, the claims capture how proof-of-payment is established and recorded to a registry. The proof-of-payment is utilized by another entity in order to allow that entity to perform an action using the proof-of-payment data. As a result, the generation of the proof-of-payment, storing it, and providing it later to another entity results in mitigating risk because the likelihood of the proof-of-payment being fraudulent is decreased. Likewise, the claims highlight agreement in the form of contracts because the proof-of-payment is based on data that ties the parties involved in the transaction so that the contract or proof-of-payment is only tied to specific entities and their information.  
The judicial exception is not integrated into a practical application. Claims 1 and 8 and 25 recite the following additional elements: at least one computing device, a plurality of smart connected devices, a first one of the plurality of smart connected devices, blockchain node, distributed network of blockchain nodes, blockchain, second one of the plurality of smart connected devices comprising a door locking device, locking mechanism, encrypting… using the merchant public key, processor, memory, machine-readable instructions, and a non-transitory computer readable medium. The elements are only recited at a high level of generality and only perform generic functions of manipulating data, generating data, and sending and receiving data. The additional elements merely automate or process the abstract idea. These elements are simply generic, which are recited to attempt to limit the abstract idea to a particular technological environment. Accordingly, the elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea; they simply automate the abstract idea. The type of information being manipulated and obtained and the result being generated as based on the manipulation of data does not impose meaningful limitations or render the idea less abstract. Looking at the elements as a combination does not add anything more than the elements analyzed individually. The claims are directed to an abstract idea.
The claims are not found to include the significance of any additional element(s) that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply the exception using a generic computer component. The claim limitations do not improve another technology or technical field, improve the functioning of a computer itself, apply the abstract idea with, or by use of, a particular machine (not a generic computer, not adding the words "apply it" or words equivalent to "apply the abstract idea", not mere instructions to implement an abstract idea on a computer, adding insignificant extra solution activity to the judicial exception, generally linking the user of the judicial exception to a particular technological environment or field of use), effects a transformation or reduction of a particular article to a different state or thing, or adds meaningful limitations that amount to more than generally linking the use of the abstract idea to a particular technological environment. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. 
The dependent claims further describe the abstract idea. The following additional elements in the dependent claims, propagating the encrypted PoP payload, consensus agreement of individual blockchain nodes, a particular smart connected device, payment device do not integrate the abstract idea into a practical application or that provide significantly more than the abstract idea. 
On the other hand, claims 6 and 13 include an additional element(s) that integrates the abstract idea into a practical application only if said elements are actually claimed to be part of the scope of the claims and are positively recited as being carried out. Because the scope of the claims, as defined by independent claims 1 and 8 from which claims 6 and 13 dependent, does not comprise the device that would actuate said actuator or solenoid or the actuator/solenoid itself, the claims are also rejected for being directed to an abstract idea.
The claims are not patent eligible. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is listed on for PTO-892. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EL MEHDI OUSSIR whose telephone number is (571)270-0191.  The examiner can normally be reached on M-F 9AM - 5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha W. Patel can be reached on 571-270-1492.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-1191.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Sincerely,


/EL MEHDI OUSSIR/Primary Examiner, Art Unit 3685